        Case 1:15-cv-07433-LAP Document 1094 Filed 08/01/20 Page 1 of 1




                                         August 1, 2020

VIA ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-7433-LAP

       Dear Judge Preska,

      Pursuant to the Court’s order dated August 1, 2020 (ECF No. 1093), Plaintiff is refiling the
documents at ECF Nos. 143, 728, and 730 as attachments hereto.

                                             Sincerely,

                                             /s/ Sigrid S. McCawley
                                             Sigrid S. McCawley, Esq.


       cc: Counsel of Record (via ECF)
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 1 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 2 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 3 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 4 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 5 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 6 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 7 of 10
Case 1:15-cv-07433-LAP Document 1094-1 Filed 08/01/20 Page 8 of 10
      Case
       Case1:15-cv-07433-LAP
             1:15-cv-07433-LAP Document
                                Document1094-1
                                         143 Filed
                                               Filed05/05/16
                                                     08/01/20 Page
                                                               Page9 9ofof1010




                                             333 Main Street
                                             Armonk, NY 10504

                                             Bradley J. Edwards (Pro Hac Vice)
                                             FARMER, JAFFE, WEISSING,
                                             EDWARDS, FISTOS & LEHRMAN, P.L.
                                             425 North Andrews Avenue, Suite 2
                                             Fort Lauderdale, Florida 33301
                                              (954) 524-2820

                                             Paul G. Cassell (Pro Hac Vice)
                                             S.J. Quinney College of Law
                                             University of Utah
                                             383 University St.
                                             Salt Lake City, UT 84112
                                             (801) 585-52022




2
  This daytime business address is provided for identification and correspondence purposes only
and is not intended to imply institutional endorsement by the University of Utah for this private
representation.
                                               9
     Case
      Case1:15-cv-07433-LAP
            1:15-cv-07433-LAP Document
                               Document1094-1
                                        143 Filed
                                              Filed05/05/16
                                                    08/01/20 Page
                                                              Page1010ofof1010




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 5th day of May, 2016, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served this day on the individuals identified below via transmission

of Notices of Electronic Filing generated by CM/ECF.

       Laura A. Menninger, Esq.
       Jeffrey Pagliuca, Esq.
       HADDON, MORGAN & FOREMAN, P.C.
       150 East 10th Avenue
       Denver, Colorado 80203
       Tel: (303) 831-7364
       Fax: (303) 832-2628
       Email: lmenninger@hmflaw.com
               jpagliuca@hmflaw.com




                                                    /s/ Sigrid S. McCawley
                                                        Sigrid S. McCawley




                                               10
      Case
       Case1:15-cv-07433-LAP
             1:15-cv-07433-LAP Document
                                Document1094-2
                                         728 Filed
                                               Filed03/17/17
                                                     08/01/20 Page
                                                               Page1 1ofof1515




                             United States District Court
                            Southern District of New York


Virginia L. Giuffre,

               Plaintiff,                           Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

            Defendant.
________________________________/




            PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
               MOTION IN LIMINE TO EXCLUDE REFERENCES TO
                 “CRIME VICTIMS’ RIGHTS ACT” LITIGATION




                                             Bradley J. Edwards
                                             FARMER, JAFFE, WEISSING,
                                             EDWARDS, FISTOS & LEHRMAN, P.L.
                                             425 North Andrews Avenue, Suite 2
                                             Fort Lauderdale, Florida 33301
                                             (954) 524-2820
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-2
                                   728 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page2 2ofof1515




                                   i
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 3 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 4 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 5 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 6 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 7 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 8 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 9 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 10 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 11 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 12 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 13 of 15
Case 1:15-cv-07433-LAP Document 1094-2 Filed 08/01/20 Page 14 of 15
     Case
      Case1:15-cv-07433-LAP
            1:15-cv-07433-LAP Document
                               Document1094-2
                                        728 Filed
                                              Filed03/17/17
                                                    08/01/20 Page
                                                              Page1515ofof1515




                                            401 E. Las Olas Blvd., Suite 1200
                                            Ft. Lauderdale, FL 33301
                                            (954) 356-0011

                                            David Boies
                                            Boies Schiller & Flexner LLP
                                            333 Main Street
                                            Armonk, NY 10504

                                            Paul G. Cassell (Pro Hac Vice)
                                            S.J. Quinney College of Law
                                            University of Utah
                                            383 University St.
                                            Salt Lake City,
                                            UT 84112(801) 585-52021

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 17th day of March, 2017, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served this day on the individuals identified below via transmission

of Notices of Electronic Filing generated by CM/ECF.

              Laura A. Menninger, Esq.
              Jeffrey Pagliuca, Esq.
              HADDON, MORGAN & FOREMAN, P.C.
              150 East 10th Avenue
              Denver, Colorado 80203
              Tel: (303) 831-7364
              Fax: (303) 832-2628
              Email: lmenninger@hmflaw.com
                      jpagliuca@hmflaw.com



                                                    /s/ Brad Edwards
                                                    Brad Edwards, Esq.




1
  This daytime business address is provided for identification and correspondence purposes only
and is not intended to imply institutional endorsement by the University of Utah for this private
representation.

                                               13
      Case
       Case1:15-cv-07433-LAP
             1:15-cv-07433-LAP Document
                                Document1094-3
                                         730 Filed
                                               Filed03/17/17
                                                     08/01/20 Page
                                                               Page1 1ofof1414




                             United States District Court
                            Southern District of New York


Virginia L. Giuffre,

               Plaintiff,                           Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

            Defendant.
________________________________/




         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
      MOTION IN LIMINE TO EXCLUDE FBI 302 STATEMENT OF PLAINTIFF




                                       Bradley J. Edwards
                                       FARMER, JAFFE, WEISSING,
                                       EDWARDS, FISTOS & LEHRMAN, PL
                                       425 North Andrews Avenue, Suite 2
                                       FORT LAUDERDALE, FL 33301
                                       (954)524-2820 TELEPHONE
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page2 2ofof1414




                                   i
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page3 3ofof1414




                                   ii
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page4 4ofof1414




                                   1
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page5 5ofof1414




                                   2
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page6 6ofof1414




                                   3
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page7 7ofof1414




                                   4
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page8 8ofof1414




                                   5
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page9 9ofof1414




                                   6
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page1010ofof1414




                                   7
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page1111ofof1414




                                   8
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page1212ofof1414




                                   9
Case
 Case1:15-cv-07433-LAP
       1:15-cv-07433-LAP Document
                          Document1094-3
                                   730 Filed
                                         Filed03/17/17
                                               08/01/20 Page
                                                         Page1313ofof1414




 Dated: March 17, 2017

                                        Respectfully Submitted,

                                        By: /s/ Bradley J. Edwards

                                        Bradley J. Edwards (Pro Hac Vice)
                                        FARMER, JAFFE, WEISSING,
                                        EDWARDS, FISTOS & LEHRMAN, P.L.
                                        425 North Andrews Avenue, Suite 2
                                        Fort Lauderdale, Florida 33301
                                        (954) 524-2820

                                        BOIES, SCHILLER & FLEXNER LLP
                                        Sigrid McCawley (Pro Hac Vice)
                                        Meredith Schultz (Pro Hac Vice)
                                        Boies Schiller & Flexner LLP
                                        401 E. Las Olas Blvd., Suite 1200
                                        Ft. Lauderdale, FL 33301
                                        (954) 356-0011

                                        David Boies
                                        Boies Schiller & Flexner LLP
                                        333 Main Street
                                        Armonk, NY 10504

                                        Paul G. Cassell (Pro Hac Vice)
                                        S.J. Quinney College of Law
                                        University of Utah
                                   10
     Case
      Case1:15-cv-07433-LAP
            1:15-cv-07433-LAP Document
                               Document1094-3
                                        730 Filed
                                              Filed03/17/17
                                                    08/01/20 Page
                                                              Page1414ofof1414




                                                    383 University St.
                                                    Salt Lake City,
                                                    UT 84112(801) 585-52021




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 17th day of March, 2017, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served this day on the individuals identified below via transmission

of Notices of Electronic Filing generated by CM/ECF.

              Laura A. Menninger, Esq.
              Jeffrey Pagliuca, Esq.
              HADDON, MORGAN & FOREMAN, P.C.
              150 East 10th Avenue
              Denver, Colorado 80203
              Tel: (303) 831-7364
              Fax: (303) 832-2628
              Email: lmenninger@hmflaw.com
                      jpagliuca@hmflaw.com



                                                    By: /s/ Bradley J. Edwards
                                                    Bradley J. Edwards (Pro Hac Vice)




1
  This daytime business address is provided for identification and correspondence purposes only
and is not intended to imply institutional endorsement by the University of Utah for this private
representation.
                                               11
